DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5 and 7-8 are distinguished over the prior art of record based on the reasons below.
In claims 1, 4, and 7, the claim differs from the closest prior arts of record, US 9,043,069, US 20190004535, US 20200110158, and US 9292913 in that it fails to anticipate or render obvious “wherein distance of view of the Lidar sensor from the moving vehicle for the first predefined view is greater than the distance of view for the second predefined view”, “detecting, by the detection system, a non-observation of the second line cluster data corresponding to the first line cluster data, for static objects of the one or more static objects”, “determining, by the detection system, an angle of non-observation for the static objects upon the detection, representation by the first line cluster and tracking by the second line cluster, wherein the angle of non-observation is a viewing angle of the Lidar sensor for a corresponding static object at an instant of time just before the detection of the non-observation”, and “detecting, by the detection system, presence of a partial visual fault for the Lidar sensor based on the angle of non-observation of the static objects, for notifying a navigation system associated with the moving vehicle” in combination with all the other limitations in the claim as claimed and defined by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KANG; Dong Hun et al.US 20170148326 A1, DEVICE AND METHOD FOR DETECTING SURROUNDING VEHICLES; Ai; Chengbo et al.US 20170193312 A1, Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.J.B/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
12/2/2021